            Case 4:18-cv-04422 Document 1-1 Filed in TXSD on 11/20/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 98.195.202.67

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                          Title
10/06/2018 23:51:28    70EA75B61D981652438DCBB1EB3206281115B3F9           Hide and Sex

10/02/2018 15:21:45    63C14AA8FDDA3C751DDB7576F1075E67C49FDB81 18 Year Old Models First Time
                                                                Threesome

09/11/2018 04:42:59    DF69DC6BAF53DCF6919D659BB8CAB987FBFF7C71           A Walk To Remember

09/09/2018 22:48:25    B7ED778FA423E3639C610307B6507DBEF2ED0148           A Long Time Cumming

09/09/2018 19:01:23    8FA1AB42DC1C48CF3855FB7B92C0BA37782BA12F           Emerald Love

09/01/2018 23:48:27    837722385DBCA5C20A1F5E5DAC10AEE41C46FF19           Teach Me About Sex


Total Statutory Claims Against Defendant: 6




                                                  EXHIBIT A
STX225
